Case 2:19-cv-OO423 Document 4

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

]ennifer Pat`lti

Pomerantz LLP,

1100 Glendon Avenue, 15th Floor
Los Angeles, CA 90024

(818) 532-6449

Ai'roRNEY(s) FoR: Plaintiff, MOHAMAD AL LABADE

 

Filed 01/18/19 Page 1 of 1 Page |D #:32

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

MOHAMAD AL LABADE, Individually and On
Behalf of All Others Similarly Situated,

CASE NUMBER:

 

 

 

Plaintiff(s),
V.
ACTIVISION BLIZZARD, INC., RoBERT A. l OT CE
KoTIcK, SPENCER NEUMANN, and CERTIFICAT ON AND N 1
COLLISTER IOHNSON OF INTERESTED PARTIES
, Defendant($) (LOCal Rllle 7.1~1)
To; THE COURT AND ALL PARTIES 01= macoan

The undersigned, counsel of record for

Plaintiff, MOHAMAD AL LABADE

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification

or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

PARTY
MOHAMAD AL LABADE

]anuary18, 2019

CONNECTION/ INTEREST

Plaintiff

/S/]ennifer Paf`lti

 

Date Signature

Attorney of record for (or name of party appearing in pro per):

Plaintiff, MOHAMAD AL LABADE

 

 

cv-30 (05/13)

NOTICE OF INTERESTED PARTIES

